Per Curiam.

Under App.R. 26(B)(2)(b), an application for reopening requires “[a] showing of good cause for untimely filing if the application is filed more than ninety days after journalization of the appellate judgment[.]” Here, the appellate judgments were journalized on June 28, 1989 and January 10, 1990, and the appellant filed his appeal on February 22, 1995, over five years later. Nowhere in the record does appellant offer any good cause for his untimely filing. Accordingly, we affirm the decision of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.